Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 1 of 10




               EXHIBIT BB
                                                            Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 2 of 10




                                           Correction


                                           ENVIRONMENTAL SCIENCES, EARTH, ATMOSPHERIC, AND PLANETARY
                                           SCIENCES
                                           Correction for “Identifying airborne transmission as the domi-
                                           nant route for the spread of COVID-19,” by Renyi Zhang, Yixin
                                           Li, Annie L. Zhang, Yuan Wang, and Mario J. Molina, which
                                           was first published June 11, 2020; 10.1073/pnas.2009637117
                                           (Proc. Natl. Acad. Sci. U.S.A. 117, 14857–14863).
                                              The editors note that, due to an oversight in the proofing
                                           process, the authors’ second round of edits were not incorpo-
                                           rated into the article before publication. We apologize for the
                                           oversight and have updated the article online. In addition, the
                                           authors wish to note, “In our article the data for COVID-19
                                           confirmed cases in Italy were retrieved from OurWorldinDa-
                                           ta.org (1), which were compiled using data from European
                                           Center for Disease Prevention and Control (ECDC) (2). How-
                                           ever, we identified that there was a difference by one day for the
                                           total confirmed cases for Italy between the data from (1) and
                                           those reported by (2). Accordingly, the following changes have
                                           been made: (i) in the abstract, line 15, “78,000” has been
                                           changed to “75,000”; (ii) on page 14859, left column, third full
                                           paragraph, line 12, “78,000” has been changed to “75,000”; and
                                           (iii) Fig. 2B has been corrected.” The article has been updated
                                           online to reflect these changes. The corrected Fig. 2 and its
                                           corresponding legend also appear below. The corrected Fig. S1
                                           has been updated online.
                                              Additionally, in SI Appendix, Fig. S2B, the relative humidity
                                           was misplotted. The SI has been updated accordingly.

                                           1. M. Roser, H. Ritchie, E. Ortiz-Ospina, J. Hasell, Coronavirus Pandemic (COVID-19).
                                              https://ourworldindata.org/coronavirus. Accessed 9 May 2020.
                                           2. European Centre for Disease Prevention and Control, Download data on the national
                                              14-day notification rate of new COVID-19 cases and deaths. https://www.ecdc.europa.
                                              eu/en/publications-data/data-national-14-day-notification-rate-covid-19. Accessed 14
                                              June 2020.
Downloaded by guest on February 23, 2021




                                           25942–25943 | PNAS | October 13, 2020 | vol. 117 | no. 41                                 www.pnas.org
                                                              Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 3 of 10


                                                                              A3
                                                                                                                                      Lockdown in Wuhan

                                                                                                                                      Lockdown in Italy




                                                                              Confirmed infections ( 105)
                                                                                                                                      Social distancing in US
                                                                                                               2
                                                                                                                                      Stay-at-home in NYC
                                                                                                                                      Wuhan

                                                                                                                                      Italy
                                                                                                             1
                                                                                                                                      NYC




                                                                                                             0
                                                                                                                        Jan. 23          Feb. 6       Feb. 20         Mar. 5       Mar. 19        Apr. 2         Apr. 16   Apr. 30   May. 14

                                                                              B
                                                                                                                    3         Italy
                                                                              Confirmed infections ( 105)




                                                                                                                    2


                                                                                                                                   y = 4965 x + 576 (R2 = 0.995)

                                                                                                                    1




                                                                                                                                                                                                                                                                       CORRECTION
                                                                                                                    0
                                                                                                                        Mar. 12                    Mar. 26                     Apr. 9                  Apr. 23               May 7

                                                                              C3
                                                                                                                                  NYC
                                                                                      Confirmed infections ( 105)




                                                                                                                    2



                                                                                                                                  y = 4757x + 22522 (R2 = 0.996)

                                                                                                                    1




                                                                                                                    0
                                                                                                                        Mar. 23                              Apr. 6                          Apr. 20                       May 4
                                                                                                                                                                                Date

                                           Fig. 2. The evolving epicenter from Wuhan, to Italy, to NYC. (A) Comparison of the trends and mitigation measures between Wuhan, Italy, and NYC in 2020.
                                           The vertical lines mark the date for implementing mitigation measures. The two black circles label the dates when face covering was implemented: April 6 in
                                           northern Italy and April 17 in NYC. The black dashed lines represent the projection without face covering based on linear regression of 26-d data prior to
                                           implementing this measure. (B) Linear regression of the number of confirmed infections for 26-d data prior to implementing face covering in Italy. The shaded
                                           vertical line denotes the date when face covering was implemented on April 6 in northern Italy. (C) Linear regression of the number of confirmed infections
                                           for 26-d data prior to implementing face covering in NYC. The shaded vertical line denotes the date when face covering was implemented on April 17 in NYC.
                                           In B and C, the circles are reported values, and the dotted line represents fitting and projection of the confirmed infections before and after face-covering,
                                           respectively.

                                           Published under the PNAS license.
                                           First published October 5, 2020.

                                           www.pnas.org/cgi/doi/10.1073/pnas.2018637117
Downloaded by guest on February 23, 2021




                                                                                                                                                                                                                 PNAS | October 13, 2020 | vol. 117 | no. 41 | 25943
                 Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 4 of 10


Identifying airborne transmission as the dominant
route for the spread of COVID-19
Renyi Zhanga,b,1, Yixin Lib, Annie L. Zhangc, Yuan Wangd, and Mario J. Molinae,1
a
 Department of Atmospheric Sciences, Texas A&M University, College Station, TX 77843; bDepartment of Chemistry, Texas A&M University, College Station,
TX 77843; cDepartment of Chemistry, College of Natural Sciences, The University of Texas at Austin, Austin, TX 78712; dDivision of Geological and Planetary
Sciences, California Institute of Technology, Pasadena, CA 91125; and eDepartment of Chemistry and Biochemistry, University of California San Diego, La
Jolla, CA 92093

Contributed by Mario J. Molina, May 16, 2020 (sent for review May 14, 2020; reviewed by Manish Shrivastava and Tong Zhu)

Various mitigation measures have been implemented to fight the                  occur over an extended distance and time. Inhaled virus-bearing
coronavirus disease 2019 (COVID-19) pandemic, including widely                  aerosols deposit directly along the human respiratory tract.
adopted social distancing and mandated face covering. However,                     Previous experimental and observational studies on interhu-
assessing the effectiveness of those intervention practices hinges              man transmission have indicated a significant role of aerosols in
on the understanding of virus transmission, which remains uncer-                the transmission of many respiratory viruses, including influenza
tain. Here we show that airborne transmission is highly virulent and            virus, SARS-CoV-1, and Middle East Respiratory Syndrome
represents the dominant route to spread the disease. By analyzing               coronavirus (MERS-CoV) (8–11). For example, airborne coro-
the trend and mitigation measures in Wuhan, China, Italy, and New               navirus MERS-CoV exhibited strong capability of surviving, with
York City, from January 23 to May 9, 2020, we illustrate that the               about 64% of microorganisms remaining infectious 60 min after
impacts of mitigation measures are discernable from the trends of               atomization at 25 °C and 79% relative humidity (RH) (9). On the
the pandemic. Our analysis reveals that the difference with and                 other hand, rapid virus decay occurred, with only 5% survival




                                                                                                                                                                            ENVIRONMENTAL
without mandated face covering represents the determinant in                    over a 60-min procedure at 38 °C and 24% RH, indicative of
shaping the pandemic trends in the three epicenters. This protective            inactivation. Recent experimental studies have examined the




                                                                                                                                                                            SCIENCES
measure alone significantly reduced the number of infections, that              stability of SARS-CoV-2, showing that the virus remains in-
is, by over 75,000 in Italy from April 6 to May 9 and over 66,000 in            fectious in aerosols for hours (12) and on surfaces up to days
New York City from April 17 to May 9. Other mitigation measures,                (12, 13).
such as social distancing implemented in the United States, are in-                Several parameters likely influence the microorganism survival
sufficient by themselves in protecting the public. We conclude that




                                                                                                                                                                            AND PLANETARY SCIENCES
                                                                                and delivery in air, including temperature, humidity, microbial
wearing of face masks in public corresponds to the most effective               resistance to external physical and biological stresses, and solar




                                                                                                                                                                            EARTH, ATMOSPHERIC,
means to prevent interhuman transmission, and this inexpensive                  ultraviolet (UV) radiation (8). Transmission and infectivity of
practice, in conjunction with simultaneous social distancing, quaran-           airborne viruses are also dependent on the size and number
tine, and contact tracing, represents the most likely fighting oppor-           concentration of inhaled aerosols, which regulate the amount
tunity to stop the COVID-19 pandemic. Our work also highlights the              (dose) and pattern for respiratory deposition. With typical nasal
fact that sound science is essential in decision-making for the cur-            breathing (i.e., at a velocity of ∼1 m·s−1) (4), inhalation of airborne
rent and future public health pandemics.                                        viruses leads to direct and continuous deposition into the human
                                                                                respiratory tract. In particular, fine aerosols (i.e., particulate
COVID-19   | virus | aerosol | public health | pandemic
                                                                                     Significance

T   he novel coronavirus outbreak, coronavirus disease 2019
    (COVID-19), which was declared a pandemic by the World
Health Organization (WHO) on March 11, 2020, has infected
                                                                                     We have elucidated the transmission pathways of coronavirus
                                                                                     disease 2019 (COVID-19) by analyzing the trend and mitigation
over 4 million people and caused nearly 300,000 fatalities over 188                  measures in the three epicenters. Our results show that the
countries (1). Intensive effort is ongoing worldwide to establish                    airborne transmission route is highly virulent and dominant for
effective treatments and develop a vaccine for the disease. The                      the spread of COVID-19. The mitigation measures are discern-
novel coronavirus, named as severe acute respiratory syndrome                        able from the trends of the pandemic. Our analysis reveals that
coronavirus 2 (SARS-CoV-2), belongs to the family of the path-                       the difference with and without mandated face covering rep-
ogen that is responsible for respiratory illness linked to the                       resents the determinant in shaping the trends of the pandemic.
2002–2003 outbreak (SARS-CoV-1) (2). The enveloped virus                             This protective measure significantly reduces the number of
contains a positive-sense single-stranded RNA genome and a                           infections. Other mitigation measures, such as social distancing
nucleocapsid of helical symmetry of ∼120 nm. There exist several                     implemented in the United States, are insufficient by them-
plausible pathways for viruses to be transmitted from person to                      selves in protecting the public. Our work also highlights the
person. Human atomization of virus-bearing particles occurs from                     necessity that sound science is essential in decision-making for
coughing/sneezing and even from normal breathing/talking by an                       the current and future public health pandemics.
infected person (3–6). These mechanisms of viral shedding pro-
                                                                                Author contributions: R.Z. designed research; R.Z., Y.L., and Y.W. performed research;
duce large droplets and small aerosols (3), which are conven-                   R.Z., Y.L., Y.W., and M.J.M. analyzed data; and R.Z., A.L.Z., and M.J.M. wrote the paper.
tionally delineated at a size of 5 μm to characterize their distinct            Reviewers: M.S., Pacific Northwest National Laboratory; and T.Z., Peking University.
dispersion efficiencies and residence times in air as well as the
                                                                                The authors declare no competing interest.
deposition patterns along the human respiratory tract (3, 7). Virus
                                                                                This open access article is distributed under Creative Commons Attribution License 4.0
transmission occurs via direct (deposited on persons) or indirect               (CC BY).
(deposited on objects) contact and airborne (droplets and aero-                 1
                                                                                    To whom correspondence may be addressed. Email: renyi-zhang@tamu.edu or
sols) routes (3). Large droplets readily settle out of air to cause                 mjmolina@ucsd.edu.
person/object contamination; in contrast, aerosols are efficiently              This article contains supporting information online at https://www.pnas.org/lookup/suppl/
dispersed in air. While transmission via direct or indirect contact             doi:10.1073/pnas.2009637117/-/DCSupplemental.
occurs in a short range, airborne transmission via aerosols can                 First published June 11, 2020.



www.pnas.org/cgi/doi/10.1073/pnas.2009637117                                                       PNAS | June 30, 2020 | vol. 117 | no. 26 | 14857–14863
                Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 5 of 10


matter smaller than 2.5 μm, or PM2.5) penetrate deeply into the                                 Distinct Pandemic Trends in the Three Epicenters
respiratory tract and even reach other vital organs (14, 15). In                                To gain insight into the mechanism of the virus transmission
addition, viral shedding is dependent on the stages of infection                                routes and assess the effectiveness of mitigation measures, we
and varies between symptomatic and asymptomatic carriers. A                                     analyzed the trend of the pandemic worldwide from January 23 to
recent finding (16) showed that the highest viral load in the upper                             May 9, 2020 (Fig. 1). The COVID-19 outbreak initially emerged
respiratory tract occurs at the symptom onset, suggesting the peak                              during December 2019 in Wuhan, China (1). The numbers of
of infectiousness on or before the symptom onset and substantial                                confirmed infections and fatalities in China dominated the global
asymptomatic transmission for SARS-CoV-2.                                                       trend during January and February 2020 (Fig. 1 A and B), but the
   The COVID-19 outbreak is significantly more pronounced                                       increases in the newly confirmed cases and fatalities in China have
than that of the 2002/2003 SARS, and the disease continues to                                   exhibited sharp declines since February (Fig. 1B). In contrast to
spread at an alarming rate worldwide, despite extreme measures                                  the curve flattening in China, those numbers in other countries have
taken by many countries to constrain the pandemic (1). The                                      increased sharply since the beginning of March. The epicenter
                                                                                                shifted from Wuhan to Italy in early March and to New York City
enormous scope and magnitude of the COVID-19 outbreak re-
                                                                                                (NYC) in early April. By April 30, the numbers of confirmed
flect not only a highly contagious nature but also exceedingly                                  COVID-19 cases and deaths, respectively, reached over 200,000
efficient transmission for SARS-CoV-2. Currently, the mecha-                                    and 27,000 in Italy and over 1,000,000 and 52,000 in the United
nisms to spread the virus remain uncertain (17), particularly                                   States, compared to about 84,000 and 4,600 in China (Fig. 1B).
considering the relative contribution of the contact vs. airborne                               Notably, the curves in Italy exhibit a slowing trend since mid-April,
transmission routes to this global pandemic. Available epidemi-                                 while the numbers in the world and the United States continue to
ological (1) and experimental (12, 18) evidence, however, im-                                   increase. Remarkably, the recent trends in the numbers of infec-
plicates airborne transmission of SARS-CoV-2 via aerosols as a                                  tions and fatalities in the world and in the United States exhibit
potential route for the spreading of the disease.                                               striking linearity since the beginning of April (Fig. 1C).


                                                      4.0                                                                                  30
                              A




                                                                                                                                                 Confirmed Fatalities ( 104)
                               Confirmed Infections




                                                                                                                                           25
                                                      3.0
                                                                                                                                           20
                                      (x 106)




                                                      2.0                                                                                  15
                                                                                                       World
                                                                                                                                           10
                                                      1.0
                                                                                                                                            5
                                                       0                                                                                   0
                              B
                                                      1.4                                                                                  8



                                                                                                                                                     Confirmed Fatalities ( 104)
                                                      1.2
                               Confirmed Infections




                                                      1.0                                                                                   6
                                                                                                                    U.S.
                                                      0.8
                                      (x 106)




                                                                                                                                            4
                                                      0.6
                                                      0.4                                                                                   2
                                                                                                                               Italy
                                                      0.2
                                                                     China
                                                       0                                                                                    0
                                                        Jan. 23              Feb. 20         Mar. 19           Apr. 16                 May. 14

                              C
                                                      4.0                                                                                  30
                                                                                                                                                    Confirmed Fatalities ( 104)
                              Confirmed Infections




                                                                                                                                           25
                                                      3.0
                                                                                                                                           20
                                     (x 106)




                                                                                World
                                                      2.0                                                                                  15
                                                                                                                 US
                                                                                                                                           10
                                                      1.0
                                                                                                                                            5

                                                       0                                                                                   0
                                                            Apr. 1    Apr. 8       Apr. 15    Apr. 22     Apr. 29      May 6
                                                                                             Date
Fig. 1. Distinct global trends of the COVID-19 pandemic. (A) Confirmed infections and fatalities worldwide. (B) Comparison of the confirmed infections and
fatalities between China, Italy, and United States. (C) Linear regression of the confirmed infections and fatalities worldwide and in United States from April 1
to May 9, 2020; the linear regression is, respectively, y = 79,398x + 810,167 (R2 = 0.999) for infections and y = 6,075x + 39,409 (R2 = 0.998) for fatalities
worldwide and y = 28,971x + 201,187 (R2 = 0.999) for infections and y = 2,059x + 243 (R2 = 0.995) for fatalities in the United States. The left axis and black color
correspond to the numbers of confirmed infections, and the right axis and red color represent the confirmed fatalities.


14858 | www.pnas.org/cgi/doi/10.1073/pnas.2009637117                                                                                                                               Zhang et al.
               Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 6 of 10


   We interpreted the differences in the pandemic trends by            high correlation coefficients (SI Appendix, Fig. S1). Notably, the
considering the mitigation measures implemented worldwide.             trends of the infection curves in Italy and NYC contrast to those
The curve flattening in China can be attributed to extensive           in the world and in the United States (Fig. 1C), which show little
testing, quarantine, and contact tracing; other aggressive mea-        deviation from the linearity due to the nonimplementation of
sures implemented in China include lockdown of all cities and          face-covering measures globally and nationally, respectively. The
rural areas in the whole country, isolation of residents having        inability of social distancing, quarantine, and isolation alone to
close contact with infected people, and mandated wearing of            curb the spread of COVID-19 is also evident from the linearity
face masks in public. However, the effectiveness of those miti-        of the infection curve prior to the onset of the face-covering rule
gation measures has yet to be rigorously evaluated. Differentia-       in Italy on April 6 and in NYC on April 17 (Fig. 2 B and C).
tion of the effects of those mitigation measures in China is           Hence, the difference made by implementing face covering sig-
challenging (19), since the implementation occurred almost si-         nificantly shapes the pandemic trends worldwide.
multaneously in January 2020. While similar quarantine, iso-              We further compared the numbers of daily new cases between
lation, and city lockdown measures were also implemented on            NYC and the United States (excluding the data in New York
March 9 in Italy after the country became the second epicenter,        State) from March 1 to May 9 (Fig. 3). The daily numbers of
the curve of infections has yet to show complete flattening. In the    newly confirmed infections in NYC and the United States show a
United States, guidelines for social distancing, quarantine, and       sharp increase in late March and early April. There exists a
isolation were issued by the federal government on March 16,           slower increase in the number after implementation of the
and stay-at-home orders were implemented by many state and             stay-at-home order (about 14 d in NYC and shortly after April 3
local governments starting, for example, between March 19 and          in the United States), which is attributable to the impacts of this
April 3 and on March 22 in NYC. The social distancing measures         measure. After April 3, the only difference in the regulatory
implemented in the United States include staying at least 6 feet       measures between NYC and the United States lies in face cov-
(∼2 m) away from other people, no gathering in groups, staying         ering on April 17 in NYC. We applied linear regression to the
out of crowded places, and avoiding mass gatherings (20). Ob-          data between April 17 and May 9 in NYC and between April 5
viously, the continuous rise in the US infected numbers casts          and May 9 in the United States. While the daily numbers of




                                                                                                                                               ENVIRONMENTAL
doubt on the effectiveness of those preventive measures alone          newly confirmed infections fluctuate considerably, the slope of
(Fig. 1 B and C).                                                      the regression unambiguously reflects the trend in both data. The




                                                                                                                                               SCIENCES
   In contrast to China, wearing of face masks was not mandated        daily new infection in NYC decreases with a slope of 106 cases
and was unpopular in most of the western world during the early        per day after April 17, corresponding to a decreasing rate of
outbreak of the pandemic. Advice on the use of face masks was          ∼3% per day (relative to April 17). For comparison, the daily
not issued until April 6, 2020 by the WHO (1), claiming that it is     new infections in the United States (excluding New York State)




                                                                                                                                               AND PLANETARY SCIENCES
important only to prevent infected persons from viral trans-           increase, with a slope of 70 cases per day after April 4, corre-
                                                                       sponding to an increasing trend of ∼0.3% per day (relative to




                                                                                                                                               EARTH, ATMOSPHERIC,
mission by filtering out droplets but that it is unimportant to
prevent uninfected persons from breathing virus-bearing aero-          April 5). Hence, the decreasing rate in the daily new infections in
sols. The regions heavily plagued by COVID-19 in northern              NYC with mandated face covering is in sharp contrast to that in
Italy, such as Lombard, ordered face covering in public starting       the United States with only social-distancing and stay-at-home
on April 6, and the Italian authorities required nationwide            measures, further confirming the importance of face covering in
mandatory use of face masks on May 4. All New Yorkers were             intervening the virus transmission.
mandated to use face covering in public starting on April 17,
when social distancing was not possible. With measures imple-          Dominant Airborne Transmission
mented in the United States seemingly comparable to those in           We further elucidated the contribution of airborne transmission to
China, social distancing, quarantine, and isolation exhibited little   the COVID-19 outbreak by comparing the trends and mitigation
impact on stopping the spreading of the disease in the United          measures during the pandemic worldwide and by considering the
States, as reflected by the linearity from April 1 to May 9            virus transmission routes (Fig. 4). Face covering prevents both
(Fig. 1C). It is possible, however, that these measures alter the      airborne transmission by blocking atomization and inhalation of
slope of the infection curve, that is, by reducing the rate of in-     virus-bearing aerosols and contact transmission by blocking viral
fections during the early stage of the pandemic (Fig. 1). Notably,     shedding of droplets. On the other hand, social distancing, quar-
the recommended physical separation for social distancing is           antine, and isolation, in conjunction with hand sanitizing, mini-
beneficial to prevent direct contact transmission but is in-           mize contact (direct and indirect) transmission but do not protect
sufficient (without face masks) to protect inhalation of virus-        against airborne transmission. With social distancing, quarantine,
bearing aerosols (or even small droplets at intermediate prox-         and isolation in place worldwide and in the United States since the
imity), owing to rapid air mixing (7).                                 beginning of April, airborne transmission represents the only vi-
                                                                       able route for spreading the disease, when mandated face covering
Understanding the Impacts of Face Covering                             is not implemented. Similarly, airborne transmission also con-
Compared to the simultaneous implementation of measures in             tributes dominantly to the linear increase in the infection prior to
China, intervention measures were successively implemented in          the onset of mandated face covering in Italy and NYC
the western world (Fig. 2A), providing an opportunity for              (Fig. 2 B and C and SI Appendix, Fig. S1). Hence, the unique
assessing their relative effectiveness. We quantified the effects of   function of face covering to block atomization and inhalation
face covering by projecting the number of infections based on the      of virus-bearing aerosols accounts for the significantly reduced
data prior to implementing the use of face masks in Italy on           infections in China, Italy, and NYC (Figs. 1–3), indicating that
April 6 and NYC on April 17 (Fig. 2A; see Methods). Such               airborne transmission of COVID-19 represents the dominant
projections are reasonable considering the excellent linear cor-       route for infection.
relation for the data prior to the onset of mandated face covering        Recent measurements identified SARS-Cov-2 RNA on aerosols
(Fig. 2 B and C and SI Appendix, Fig. S1). Our analysis indicates      in Wuhan’s hospitals (18) and outdoor in northern Italy (21),
that face covering reduced the number of infections by over            unraveling the likelihood of indoor and outdoor airborne trans-
75,000 in Italy from April 6 to May 9 and by over 66,000 in NYC        mission. Within an enclosed environment, virus-bearing aerosols
from April 17 to May 9. In addition, varying the correlation from      from human atomization are readily accumulated, and elevated
15 d to 30 d prior to the onset of the implementation reveals          levels of airborne viruses facilitate transmission from person to
little difference in the projection for both places, because of the    person. Transmission of airborne viruses in open air is subject to

Zhang et al.                                                                                PNAS | June 30, 2020 | vol. 117 | no. 26 | 14859
                Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 7 of 10


                             A3
                                                                                      Lockdown in Wuhan

                                                                                      Lockdown in Italy




                              Confirmed infections ( 105)
                                                                                      Social distancing in US
                                                               2
                                                                                      Stay-at-home in NYC
                                                                                      Wuhan

                                                                                      Italy
                                                             1
                                                                                      NYC




                                                             0
                                                                        Jan. 23          Feb. 6       Feb. 20         Mar. 5       Mar. 19        Apr. 2         Apr. 16   Apr. 30   May. 14

                             B
                                                                    3         Italy
                              Confirmed infections ( 105)




                                                                    2


                                                                                   y = 4965 x + 576 (R2 = 0.995)

                                                                    1




                                                                    0
                                                                        Mar. 12                    Mar. 26                     Apr. 9                  Apr. 23               May 7

                              C                                     3

                                                                                  NYC
                                      Confirmed infections ( 105)




                                                                    2



                                                                                  y = 4757x + 22522 (R2 = 0.996)

                                                                    1




                                                                    0
                                                                        Mar. 23                              Apr. 6                          Apr. 20                       May 4
                                                                                                                                Date

Fig. 2. The evolving epicenter from Wuhan, to Italy, to NYC. (A) Comparison of the trends and mitigation measures between Wuhan, Italy, and NYC in 2020.
The vertical lines mark the date for implementing mitigation measures. The two black circles label the dates when face covering was implemented: April 6 in
northern Italy and April 17 in NYC. The black dashed lines represent the projection without face covering based on linear regression of 26-d data prior to
implementing this measure. (B) Linear regression of the number of confirmed infections for 26-d data prior to implementing face covering in Italy. The shaded
vertical line denotes the date when face covering was implemented on April 6 in northern Italy. (C) Linear regression of the number of confirmed infections for 26-d
data prior to implementing face covering in NYC. The shaded vertical line denotes the date when face covering was implemented on April 17 in NYC. In B and C, the
circles are reported values, and the dotted line represents fitting and projection of the confirmed infections before and after face-covering, respectively.




dilution, although virus accumulation still occurs due to stagnation                                                                    outbreaks in Rome, Italy, and in NYC (SI Appendix, Fig. S2).
under polluted urban conditions (7, 22). Removal of virus-bearing                                                                       The airborne transmission pathways (i.e., indoor or outdoor) as
particles from human atomization via deposition is strongly size                                                                        well as the effects of ambient PM2.5 levels on virus transmission
dependent, with the settling velocities ranging from 2.8 × 10−5 m·s−1                                                                   may be variable among urban cities. For example, the winter
to 1.4 × 10−3 m·s−1 for the sizes of 1 and 10 μm, respectively (7). For                                                                 haze conditions in China likely exacerbated outdoor virus
comparison, typical wind velocity is about 1 m·s−1 to 3 m·s−1 indoors                                                                   spreading (24, 25), because of low UV radiation, air stagnation
(23) and is ∼1 m·s−1 horizontally and 0.1 m·s−1 vertically in stable air                                                                (lacking ventilation on the city scale), and low temperature (7,
(7, 22). Under those indoor and outdoor conditions, the residence                                                                       22). Also, there may exist a synergetic effect of simultaneous
time of virus-bearing aerosols reaches hours, due to air mixing (7).                                                                    exposure to the virus and PM2.5 to enhance the infectivity, se-
   We also examined ambient conditions relevant to the out-                                                                             verity, and fatalities of the disease (14, 26). In addition, nascent
breaks in Wuhan, Italy, and NYC. The initial outbreak of                                                                                virus-bearing aerosols produced from human atomization likely
COVID-19 in Wuhan coincided with the winter haze season in                                                                              undergo transformation in air, including coagulation with am-
China (7, 22), during which high levels of PM2.5 were prevalent                                                                         bient preexisting PM and/or growth on a time scale of a
in air (SI Appendix, Figs. S2 and S3). On the other hand, the daily                                                                     few hours in typical urban air (27–29). Such transformation, as
average PM2.5 concentrations were much lower during the                                                                                 recently documented on coarse PM in Italy (21), may mitigate

14860 | www.pnas.org/cgi/doi/10.1073/pnas.2009637117                                                                                                                                             Zhang et al.
                                   Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 8 of 10


                                                                                                          the human respiratory tract, and this transmission route typically
A                      8
                                      Social     Stay-at-home                Face-covering                requires a low dose (8). Also, airborne viruses have great mo-
                                  distancing
                                                                                                          bility and sufficiently long surviving time for dispersion (9, 12),
Daily new confirmed




                       6
                                                                                                          and residents situated in densely populated environments are
   cases (in 103)




                                                                                                          highly vulnerable. In addition, nascent micrometer-size aerosols
                       4
                                                    y = -39x + 5078                    y = -106x +3304    produced from coughing/sneezing of infected people have the
                                                                                                          potential of containing many viruses, particularly for asymp-
                       2        NYC                                                                       tomatic carriers (16).
                                                                                                             Future research is critically needed to assess the transmission,
                       0
                                                                                                          transformation, and dispersion of virus-bearing aerosols from
B                                     Social                 Stay-at-home
                                                                                                          human atomization under different environmental conditions, as
                       4                                                                                  well as the related impacts on virus infectivity. It is equally im-
                                  distancing
 Daily new confirmed




                                                                                                          portant to understand human atomization of airborne viruses:
    cases (in 104)




                       3                                          y = 70x + 21207                         What are the number and size distributions of nascent aerosols
                                                                                                          as well as the viral load per particle from coughing/sneezing? It is
                       2
                                                                                                          also imperative to evaluate human inhalation of airborne viruses:
                       1
                                U.S.                                                                      How are aerosols deposited along the respiratory tract, and what
                                                                                                          is the minimum dose of airborne viruses required for infection?
                       0                                                                                  It is also important to evaluate the performance of face masks to
                       Mar. 1          Mar. 15   Mar. 29          Apr. 12           Apr. 26      May 10
                                                                                                          quantify the efficiency to filtrate airborne viruses relevant to
                                                           Date
                                                                                                          human atomization and inhalation. Elucidation of these mech-
Fig. 3. Contrasting the trends of new infections between NYC and the United                               anisms requires an interdisciplinary effort.
States. Daily new confirmed infections in (A) NYC and (B) the United States. The
dotted lines represent linear fitting to the data between April 17 and May 9 in                           A Policy Perspective




                                                                                                                                                                                   ENVIRONMENTAL
NYC and between April 4 and May 9 in the United States. In B, the number in                               The governments’ responses to the COVID-19 pandemic have so
New York State was subtracted from that in the United States. The vertical lines                          far differed significantly worldwide. Swift actions to the initial




                                                                                                                                                                                   SCIENCES
label the dates for social distancing, stay-at-home orders (the shaded area for the
range of implementing dates for different states), and mandated face-covering.
                                                                                                          outbreak were undertaken in China, as reflected by nearly si-
                                                                                                          multaneous implementation of various aggressive mitigation mea-
                                                                                                          sures. On the other hand, the response to the pandemic was
                                                                                                          generally slow in the western world, and implementation of the




                                                                                                                                                                                   AND PLANETARY SCIENCES
virus inactivation (9, 12), by providing a medium to preserve its
                                                                                                          intervention measures occurred only consecutively. Clearly, the re-




                                                                                                                                                                                   EARTH, ATMOSPHERIC,
biological properties and elongating its lifetimes. However, key
                                                                                                          sponsiveness of the mitigation measures governed the evolution,
questions remain concerning transformation and transmission of                                            scope, and magnitude of the pandemic globally (Figs. 1 and 2).
virus-bearing aerosols from human atomization in air. Specifi-                                               Curbing the COVID-19 relies not only on decisive and sweep-
cally, what are the impacts of transformation of human-atomized                                           ing actions but also, critically, on the scientific understanding of
aerosols on viral surviving and infectivity in air?                                                       the virus transmission routes, which determines the effectiveness
   While the humidity effect on viral surviving is uncertain (3, 9), the                                  of the mitigation measures (Fig. 5). In the United States, social
conditions during the outbreaks in Wuhan, Rome, and NYC corre-                                            distancing and stay-at-home measures, in conjunction with hand
spond to high RH yet low absolute humidity because of low tem-                                            sanitizing (Fig. 5, path A), were implemented during the early stage
perature (SI Appendix, Fig. S3). Early experimental work (9) showed                                       of the pandemic (20). These measures minimized short-range
remarkable survival for the analogous coronavirus MERS-CoV at the                                         contact transmission but did not prevent long-range airborne
RH level characteristic of the COVID-19 outbreaks in Wuhan,                                               transmission, responsible for the inefficient containing of the
Rome, and NYC. For comparison, indoor temperature and RH                                                  pandemic in the United States (Figs. 1 and 3). Mandated face
typically range from 21 °C to 27 °C and 20 to 70%, respectively (23).                                     covering, such as those implemented in China, Italy, and NYC,
   Of particular importance are the considerations that render                                            effectively prevented airborne transmission by blocking atomiza-
airborne SARS-CoV-2 the most efficient among all transmission                                             tion and inhalation of virus-bearing aerosols and contact transmission
routes. Even with normal nasal breathing, inhalation of virus-                                            by blocking viral shedding of droplets. While the combined face-
bearing aerosols results in deep and continuous deposition into                                           covering and social distancing measures offered dual protection




Fig. 4. Transmission of COVID-19. Human atomization of viruses arises from coughing or sneezing of an infected person, producing virus-containing droplets
(>5 μm) and aerosols (<5 μm). Virus transmission from person to person occurs through direct/indirect contact and airborne aerosol/droplet routes. Large
droplets mainly settle out of air to cause person/object contamination, while aerosols are efficiently dispersed in air. Direct and airborne transmissions occur in
short range and extended distance/time, respectively. Inhaled airborne viruses deposit directly into the human respiration tract.


Zhang et al.                                                                                                                   PNAS | June 30, 2020 | vol. 117 | no. 26 | 14861
                Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 9 of 10




                                          Aerosols                                                         Droplets

                                                Airborne                                             Contact
                                             transmission                       B                 transmission

                                                                                                                        C


                                                                             Social
                                         A                                 distancing

                                                                                                                     Face-
                                                                                                                    covering




                                     Social                                  Face-                                   Social
                                   distancing                               covering                               distancing


                                                                                           Testing &
                                                                                         Contact-tracing

                                                                          Quarantine                              Quarantine
                                                                          & isolation                             & isolation




                                             Pandemic

Fig. 5. Mitigation paradigm. Scenarios of virus transmission under the distancing/quarantine/isolation measure only (path A), the measures with distancing/quar-
antine/isolation followed by face covering (path B), and the measures with simultaneous face covering and distancing/quarantine/isolation (path C). The short-dashed
arrows label possible remnants of virus transmission due to circumstances when the measure is not possible or disobeyed and/or imperfection of the measure.



against the virus transmission routes, the timing and sequence in                   existed remnants of virus transmission after the implementation of
implementing the measures also exhibited distinct outcomes during                   regulatory measures, because of circumstances when the measures
the pandemic. For example, social distancing measures, including city               were not practical or were disobeyed and/or imperfection of the
lockdown and stay-at-home orders, were implemented well before                      measures. Such limitations, which have been emphasized by the
face covering was mandated in Italy and NYC (Fig. 5, path B), and                   WHO (1), spurred on controversial views on the validity of wearing
this sequence left an extended window (28 d in Italy and 32 d in                    face masks to prevent the virus transmission during the pandemic
NYC) for largely uninterrupted airborne transmission to spread the                  (30). However, it is implausible that the limitations of mitigation
disease (Figs. 2 and 3). The simultaneous implementation of face                    measures alone contributed dominantly to the global pandemic
covering and social distancing (Fig. 5, path C), such as that un-                   trend, as exemplified by the success in China. Our work suggests
dertaken in China, was most optimal, and this configuration, in                     that the failure in containing the propagation of COVID-19 pan-
conjunction with extensive testing and contact tracing, was re-                     demic worldwide is largely attributed to the unrecognized impor-
sponsible for the curve flattening in China (Fig. 1). Also, there likely            tance of airborne virus transmission (1, 20).

14862 | www.pnas.org/cgi/doi/10.1073/pnas.2009637117                                                                                                    Zhang et al.
                    Case 1:21-cv-00165-DLC Document 29-28 Filed 02/23/21 Page 10 of 10


Conclusions                                                                                         the infection number and date. We considered the data for both 15 and 26 d
                                                                                                    prior to the onset of face covering (SI Appendix, Fig. S1). The slope and the
The inadequate knowledge on virus transmission has inevitably
                                                                                                    reported infection number were used for the projections. The avoided in-
hindered development of effective mitigation policies and
                                                                                                    fection number due the face covering was determined from the difference
resulted in unstoppable propagation of the COVID-19 pandemic
                                                                                                    between the projected and reported values on May 9, 2020.
(Figs. 1–3). In this work, we show that airborne transmission,
                                                                                                       The data for accumulative confirmed infections and fatalities in Wuhan,
particularly via nascent aerosols from human atomization, is
                                                                                                    Italy, and NYC were taken from the reports by Wuhan Municipal Health
highly virulent and represents the dominant route for the
                                                                                                    Commission (http://wjw.wuhan.gov.cn/), European CDC (https://www.ecdc.
transmission of this disease. However, the importance of air-
                                                                                                    europa.eu/en), and NYC government (https://www1.nyc.gov/site/doh/covid/
borne transmission has not been considered in establishment of
                                                                                                    covid-19-data.page), respectively. The data of accumulative confirmed in-
mitigation measures by government authorities (1, 20). Specifi-                                     fections and fatalities worldwide were taken from WHO COVID-19 situation
cally, while the WHO and the US Centers for Disease Control                                         report (https://www.who.int/emergencies/diseases/novel-coronavirus-2019/
and Prevention (CDC) have emphasized the prevention of                                              situation-reports) (1), and the numbers in China, Italy, and United States
contact transmission, both WHO and CDC have largely ignored                                         were from taken from European CDC.
the importance of the airborne transmission route (1, 20). The                                         Ground-based measurements of PM2.5 and RH in Wuhan were taken from
current mitigation measures, such as social distancing, quaran-                                     the China National Environmental Monitoring Centre (http://beijingair.
tine, and isolation implemented in the United States, are in-                                       sinaapp.com/). The PM2.5 data in NYC were taken from US Environmental
sufficient by themselves in protecting the public. Our analysis                                     Protection Agency (https://www.epa.gov/outdoor-air-quality-data). The
reveals that the difference with and without mandated face                                          PM2.5 data in Rome were taken were from Centro Regionale della Qualità
covering represents the determinant in shaping the trends of the                                    dell’aria (http://www.arpalazio.net/main/aria/). The RH data in Rome and
pandemic worldwide. We conclude that wearing of face masks in                                       NYC were taken from the 6-hourly interim reanalysis of the European Centre
public corresponds to the most effective means to prevent                                           for Medium-range Weather Forecasts (https://www.ecmwf.int/en/forecasts/
interhuman transmission, and this inexpensive practice, in con-                                     datasets/reanalysis-datasets/era5).
junction with extensive testing, quarantine, and contact tracing,                                      We used spaceborne measurements of aerosol optical depth (AOD) to
poses the most probable fighting opportunity to stop the




                                                                                                                                                                                                             ENVIRONMENTAL
                                                                                                    characterize the regional aerosol pollution during the COVID-19 outbreak
COVID-19 pandemic, prior to the development of a vaccine. It is                                     (January 23 to February 10, 2020) in China. The green band AODs at 0.55 μm
also important to emphasize that sound science should be ef-                                        are available from Terra and Aqua combined Moderate Resolution Imaging




                                                                                                                                                                                                             SCIENCES
fectively communicated to policy makers and should constitute                                       Spectroradiometer Version 6 Multiangle Implementation of Atmospheric
the prime foundation in decision-making amid this pandemic.                                         Correction (https://lpdaac.usgs.gov/products/mcd19a2v006/). The Level-2
Implementing policies without a scientific basis could lead to                                      product has daily global coverage with 1-km pixel resolution. The AOD re-
catastrophic consequences, particularly in light of attempts to                                     trieval is only available for the clear sky.




                                                                                                                                                                                                             AND PLANETARY SCIENCES
reopen the economy in many countries. Clearly, integration be-




                                                                                                                                                                                                             EARTH, ATMOSPHERIC,
tween science and policy is crucial to formulation of effective                                     Data Availability. All data relevant to this research are available in the main
emergency responses by policy makers and preparedness by the                                        text and SI Appendix.
public for the current and future public health pandemics.
                                                                                                    ACKNOWLEDGMENTS. This work was supported by the Robert A. Welch
Methods                                                                                             Foundation (Grant A-1417). A.L.Z. acknowledges the support of a fellowship
Projection of the pandemic trend without implementing face covering in Italy                        from the Robert A. Welch Foundation. We are grateful to Fang Zhang for
and NYC was performed first by establishing the linear correlation between                          the PM2.5 data in Wuhan, China.



 1. World Health Organization, Coronavirus disease (COVID-2019) situation reports. https://www.     16. X. He et al., Temporal dynamics in viral shedding and transmissibility of COVID-19.
    who.int/emergencies/diseases/novel-coronavirus-2019/situation-reports/. Accessed 9 May 2020.        Nat. Med. 26, 672–675 (2020).
 2. A. R. Fehr, S. Perlman, Coronaviruses: An overview of their replication and patho-              17. D. Lewis, Is the coronavirus airborne? Experts can’t agree. Nature 580, 175 (2020).
    genesis. Methods Mol. Biol. 1282, 1–23 (2015).                                                  18. Y. Liu et al., Aerodynamic analysis of SARS-CoV-2 in two Wuhan hospitals. Nature,
 3. J. S. Kutter, M. I. Spronken, P. L. Fraaij, R. A. Fouchier, S. Herfst, Transmission routes of       10.1038/s41586-020-2271-3 (2020).
    respiratory viruses among humans. Curr. Opin. Virol. 28, 142–151 (2018).                        19. L. Ferretti et al., Quantifying SARS-CoV-2 transmission suggests epidemic control with
 4. J. W. Tang et al., Airflow dynamics of human jets: Sneezing and breathing - potential               digital contact tracing. Science 368, eabb6936 (2020).
    sources of infectious aerosols. PLoS One 8, e59970 (2013).                                      20. US Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-19) -
 5. N. H. L. Leung et al., Respiratory virus shedding in exhaled breath and efficacy of face            Social distancing, quarantine, and isolation. https://www.cdc.gov/coronavirus/2019-
    masks. Nat. Med. 26, 676–680 (2020).                                                                ncov/prevent-getting-sick/social-distancing.html. Accessed 9 May 2020.
 6. V. Stadnytskyi, C. E. Bax, A. Bax, P. Anfinrud, The airborne lifetime of small speech           21. L. Setti et al, SARS-Cov-2 RNA found on particulate matter of Bergamo in Northern Italy:
    droplets and their potential importance in SARS-CoV-2 transmission. Proc. Natl. Acad.
                                                                                                        First preliminary evidence. Environ. Res., 10.1016/j.envres.2020.109754 (2020).0013-9351
    Sci. U.S.A. 117, 11875–11877 (2020).
                                                                                                    22. Z. An et al., Severe haze in northern China: A synergy of anthropogenic emissions and
 7. R. Zhang et al., Formation of urban fine particulate matter. Chem. Rev. 115,
                                                                                                        atmospheric processes. Proc. Natl. Acad. Sci. U.S.A. 116, 8657–8666 (2019).
    3803–3855 (2015).
                                                                                                    23. L. A. Wallace, S. J. Emmerich, C. Howard-Reed, Continuous measurements of air
 8. R. Tellier, Aerosol transmission of influenza A virus: A review of new studies. J. R. Soc.
                                                                                                        change rates in an occupied house for 1 year: The effect of temperature, wind, fans,
    Interface 6 (suppl. 6), S783–S790 (2009).
                                                                                                        and windows. J. Expo. Anal. Environ. Epidemiol. 12, 296–306 (2002).
 9. O. V. Pyankov, S. A. Bodnev, O. G. Pyankova, I. E. Agranovski, Survival of aerosolized
                                                                                                    24. Q. Ye, J. F. Fu, J. H. Mao, S. Q. Shang, Haze is a risk factor contributing to the rapid spread of
    coronavirus in the ambient air. J. Aerosol Sci. 115, 158–163 (2018).
                                                                                                        respiratory syncytial virus in children. Environ. Sci. Pollut. Res. Int. 23, 20178–20185 (2016).
10. M. Richard, R. A. M. Fouchier, Influenza A virus transmission via respiratory aerosols
                                                                                                    25. Z. Gong et al., Probable aerosol transmission of severe fever with thrombocytopenia syn-
    or droplets as it relates to pandemic potential. FEMS Microbiol. Rev. 40, 68–85 (2016).
11. T. P. Weber, N. I. Stilianakis, Inactivation of influenza A viruses in the environment              drome virus in southeastern China. Clin. Microbiol. Infect. 21, 1115–1120 (2015).
    and modes of transmission: A critical review. J. Infect. 57, 361–373 (2008).                    26. X. Wu et al., Exposure to air pollution and COVID-19 mortality in the United States. https://
12. N. van Doremalen et al., Aerosol and surface stability of SARS-CoV-2 as compared                    projects.iq.harvard.edu/files/covid-pm/files/pm_and_covid_mortality.pdf. Accessed 9 May 2020.
    with SARS-CoV-1. N. Engl. J. Med. 382, 1564–1567 (2020).                                        27. S. Guo et al., Elucidating severe urban haze formation in China. Proc. Natl. Acad. Sci.
13. A. W. H. Chin et al., Stability of SARS-CoV-2 in different environmental conditions.                U.S.A. 111, 17373–17378 (2014).
    Lancet 1, E10 (2020).                                                                           28. F. Zhang et al., An unexpected catalyst dominates formation and radiative forcing of
14. K. A. Rychlik et al., In utero ultrafine particulate matter exposure causes offspring               regional haze. Proc. Natl. Acad. Sci. U.S.A. 117, 3960–3966 (2020).
    pulmonary immunosuppression. Proc. Natl. Acad. Sci. U.S.A. 116, 3443–3448 (2019).               29. J. Peng et al., Markedly enhanced absorption and direct radiative forcing of black carbon
15. G. Wu et al., Adverse organogenesis and predisposed long-term metabolic syndrome                    under polluted urban environments. Proc. Natl. Acad. Sci. U.S.A. 113, 4266–4271 (2016).
    from prenatal exposure to fine particulate matter. Proc. Natl. Acad. Sci. U.S.A. 116,           30. J. Howard et al, Face masks against COVID-19: An evidence review. https://doi.org/10.
    11590–11595 (2019).                                                                                 20944/preprints202004.0203.v2 (13 May 2020).



Zhang et al.                                                                                                                       PNAS | June 30, 2020 | vol. 117 | no. 26 | 14863
